Citation Nr: 1200456	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for disability of the right fourth finger.

2. Entitlement to an initial compensable evaluation for disability of the left third toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The RO granted service connection for the Veteran's claimed disabilities and assigned non-compensable ratings. The Veteran appealed those ratings to the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2011, the Veteran appeared at a videoconference hearing held before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The hearing was legally sufficient.


FINDINGS OF FACT

1. The Veteran testified in July 2011 that his right fourth finger was crushed behind a Coke machine pain during service, but he informed a 2008 VA examiner that the finger was injured when an object fell on his right hand while he was cleaning his barracks.

2. The Veteran testified that he is unable to flex the right fourth finger after the knuckle and experiences finger pain in cold weather.

3. The Veteran testified that his left third toe was shot through with an arrow when he was on active duty, but service treatment records reflect that the toe and its nail were pierced by a piece of glass from a bottle.

4. The Veteran testified that he experiences numbness and pain in the left third toe, that he has seen his primary care physician on an annual basis for toe pain, and has missed work due to toe pain.

5. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

6. The report of a 2008 VA examination is competent, credible evidence that the Veteran experiences loss of flexion in his right fourth finger and local nerve damage in his left third toe as a result of his in-service injuries.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating for the loss of motion resulting from the right fourth finger disability are approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.71a, 4.73 Diagnostic Codes 5230, 5309 (2011).

2. The criteria for an initial compensable rating for the left third toe disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.71a Diagnostic Code 5172, 4.214a Diagnostic Code 8525 (2011). 

3. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for either the right fourth finger or left third toe, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A February 2008 pre-adjudication letter generally explained the evidence necessary to substantiate a claim for service connection. The VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The letter advised the Veteran of his and VA's respective duties for gathering evidence and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA and private treatment records identified by the Veteran and the reports of a February 2008 VA examination. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Although the examination report does not reflect review of the claims file, it does reflect interview with, and examination of, the Veteran. The examination is adequate and the results are sufficient because the Veteran has not contended that his disabilities have measurably worsened since February 2008. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. Although he testified in July 2011 that he had missed work due to toe pain, he also testified that no available employment records would show that he had missed work as a result of disability. He reported being treated by his private physician for the disabilities, but VA obtained the identified private treatment records and they reflect no such treatment. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, a claimant appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, in deciding the claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial compensable evaluation for a left third toe and right fourth finger disabilities. For the reasons and bases discussed below, the Board denies his claim regarding his toe, but affords him the benefit of the doubt and grants his claim as to his finger.

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Right fourth finger

The RO granted the Veteran service connection for a finger disability in a May 2008 rating decision. An initial non-compensable rating was assigned and the Veteran timely appealed. He maintains that his disability is more severe than the current rating reflects and that an additional rating is warranted based on loss of use due to pain and loss of range of motion.

The Veteran's right fourth finger disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230 for limitation of motion of the ring or little finger. This Code provides a maximum zero (0) percent disability rating for any limitation of motion of the ring finger. 

Service treatment records show that the Veteran experienced a laceration to the fourth digit of his right hand in July 1973. October 1976 treatment notes reflect that he experienced some loss of function of the digit. A November 1976 note reflects diagnoses of decreased range of motion and paresthesia.

In December 2007, the Veteran filed a claim for service connection for a right fourth finger disability. He stated on the claim form that he had experienced full loss of use of that digit since July 1973.

He was afforded a VA examination in February 2008. The resulting report reflects that he informed the examiner that he injured his finger in July 1973 in his barracks in Memphis, Tennessee when an object fell onto to his right hand as he was cleaning. He also reported that he subsequently experienced numbness in the digit and was unable to fully flex it. At the time of the examination, the Veteran denied any post-service follow-up medical attention to his finger. He stated that he experienced constant numbness, loss of strength, loss of motion, weakness, and fatigability of the finger. He reported that he is able to perform all activities of daily living and that the disability does not impair his ability to work because he has adjusted his grip to compensate for the loss of use of that finger. The examiner diagnosed a local tendon and nerve impairment. Upon examination, the Veteran was unable to close that finger to make a complete fist and could only passively flex the proximal interphalangeal joint. The examiner also noted poor finger strength, but repeated motion did not change the range of motion or cause discomfort. Nerve study revealed decreased sensation of the finger.

The Veteran wrote to VA in May 2009 and stated that his finger symptoms worsen in cold weather and that he is unable to bend the finger at the second joint. He reported to a VA emergency room that same month with complaints of pain. The physician diagnosed right finger pain, decreased flexion at the distal interphalangeal joint, and "grossly intact," but "dull" sensation.

At a June 2009 hearing before a decision review officer, the Veteran stated that he could not bend his finger. Private treatment records are silent for any treatment of the right fourth finger.

The Veteran testified before the below-signed in July 2011. He stated that he could not bend his finger, by itself, from the knuckle down. He also reported experiencing pain in that finger in cold weather. The Veteran informed the below-signed that he injured his right fourth finger, when he was painting in the barracks behind a Coke machine and someone pushed the machine against the wall, smashing his finger.

The Board has considered whether the Veteran may be entitled to a disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, for disabilities of multiple fingers. However, there is no evidence that his service-connected right fourth finger disability results in loss of range of motion or other disability to the other digits of the right hand. Thus, Diagnostic Codes 5216-5223 are not applicable.  

No medical professional has diagnosed the Veteran with ankylosis of the finger. Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). As he has not been diagnosed with finger ankylosis or contended that his right fourth finger is immobilized, Diagnostic Code 5227 (for ankylosis of the ring or little finger) is not applicable. Notes under the diagnostic codes applicable for ankylosis of the fingers directs that a rater must "consider whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand." 

However, as there is no evidence of ankylosis, no evidence of limitation of motion of other digits or decreased overall hand function, the Board finds that no evaluation of the finger as an amputation is warranted. He has loss of range of motion and numbness in his finger. A 10 percent disability rating under Diagnostic Code 5155 (amputation of ring finger) is assignable for symptoms similar to loss of the finger at, or proximal to, the proximal phalangeal joint and a 20 percent rating is assignable for symptoms similar to loss of more than half of the bone in the finger on the major hand. The evidence does not reflect, and the Veteran has not contended, that he experiences the equivalent of amputation resulting in loss of more than half of the bone in the finger. He is able to move the finger joints with assistance.

The Board also has considered whether evaluation of the Veteran's disability under any other diagnostic code would avail him of a higher rating. The rating of muscle disabilities is governed by 38 C.F.R. § 4.56. An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscles damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c). Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection. The service department records would demonstrate a superficial wound with brief treatment and return to duty. Healing would be shown as having been with good functional results. No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus. There would be no impairment of function or metallic fragments retained in muscle tissue. Id.

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment. The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury. The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound. Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction. Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function. Id.

Under 38 C.F.R. § 4.73, Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII. Muscle Group VIII comprises the muscles arising mainly from the external condyle of the humerus. The functions of these muscles include extension of the wrist, fingers, and thumb, and abduction of the thumb. Under this diagnostic code, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.

The record indicates that the Veteran received a laceration to his right third finger in July 1973. He informed a 2008 VA examiner that the injury resulted from some item falling onto his hand while he was cleaning; he testified in 2011 that the injury resulted from his hand being crushed behind a Coke machine. The medical evidence reflects that he experienced loss of motion and numbness as a result of some in-service injury. Although a scar on the right fourth finger was noted at the time of his separation in December 1976, the 2008 examiner did not observe any scar and noted that the wound had healed.

In order to qualify for a 10 percent evaluation under Diagnostic Code 5308, there must be moderate disability of the muscles. A moderate disability of the requires consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. 

In the present case, the record does not show consistent complaints of cardinal symptoms or current scarring or any signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus. Due to the lack of these criteria, a disability rating under Code 5308 is not appropriate. However, a note to the diagnostic codes pertinent to muscle injuries affecting the hand states that "the hand is so compact a structure, that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc." The note directs that isolated hand injuries should be rated "on limitation of motion, minimum 10 percent." 38 C.F.R. § 4.73. As stated above, the code applicable to disabilities of the fourth finger provides a non-compensable rating for any limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5230. Although rating the Veteran's right fourth finger on limitation of motion under Code 5230 would result in a non-compensable rating, the note to Codes 5301-5309 of 38 C.F.R. § 4.73 directs that a minimum 10 percent rating is appropriate.

As the Veteran experienced an in-service injury to the right fourth finger resulting in decreased range of motion, the Board finds the note to Codes 5301-5309 of 38 C.F.R. § 4.73 applicable. Pursuant to that note, a 10 percent rating is warranted for the Veteran's right fourth finger disability.



Left third toe

The Veteran's left third toe disability is rated under Code 8525. 38 C.F.R. § 4.124a. Code 8525 applies to paralysis of the posterior tibial nerve. Id. The May 2008 rating decision states that the toe disability is rated under that Code because it is analogous, but the Veteran's actual disability does not appear in the rating schedule.

Under Diagnostic Code 8525, a 10 percent evaluation is assigned for mild or moderate incomplete paralysis of the posterior tibial nerve. A 20 percent evaluation is assigned for severe incomplete paralysis. The highest schedular evaluation, 30 percent, is assigned for complete paralysis with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgia nature, an inability to flex the toes, weakened adduction, and impaired plantar flexion. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a) . 

"Mild," "moderate," "moderately severe," and "severe" are not defined in the pertinent area of the rating code so all of the evidence must be evaluated to ensure that decisions are "equitable and just." 38 C.F.R. § 4.6. Accordingly, nervous disabilities are ordinarily rated in proportion to the impairment of motor, sensory or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120. 

Moreover, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 . Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 . 

The Veteran's service treatment records show that his left third toe and its nail were pierced by a piece of glass from a bottle. The wound was treated and no signs of infection were observed. No toe disability was noted on the December 1976 discharge examination. 

On his December 2007 claim for service connection, the Veteran wrote that he experienced numbness and burning pain in his toe. He was afforded a VA examination in February 2008 and informed the examiner that his left third toe was struck by a piece of broken glass from a bottle while he was on active duty. The Veteran reported that the nail of the toe broke off as a result of the injury, but he was treated and healed. He reported no treatment after service, but complained of a residual, constant numbness that flares to pain during cold weather or after standing for more than six (6) hours. The Veteran indicated that the toe did not interfere with his ability to work or his other activities of daily living. The examiner diagnosed paresthesia resulting from local nerve damage including the relative plantar digitalic nerve. Upon examination, the nail bed was normal, digit strength was full, and flexion and extension were normal. However, there was poor sensate ability of the toe. The examiner diagnosed a healed laceration with residual numbness and flare-ups of burning pain.

In May 2009, the Veteran wrote to VA and stated that he experiences pain in his toe. He reported that on a one (1) to 10 scale, the pain "sometimes hits 20." He reported for emergency treatment of pain that same month and was diagnosed with "subjective numbness."

The Veteran testified before a decision review officer in June 2009. He stated that his toe is always numb from the middle joint to the end of toe. He reported that the numbness progresses to a burning pain. The Veteran also reported receiving private medical treatment for the toe disability, but private treatment notes associated with the claims file reflect no complaints of, or treatment for, the left third toe. 

In July 2011, the Veteran testified before the below-signed. He stated that his toe was injured during service when he "was wearing strong shoes" on a balcony and someone used a bow that "shot out and hit my toe and cut my toe right in half." He reported that his toe was numb and painful. He initially stated that he had been to the hospital "a couple of" times due to toe pain, then stated that he had only been to his primary care physician. He reported that his physician told him that he had "war rot." He stated that he had missed work 20 to 30 times over the last 10 years because his toe was too painful in the morning for him to report to work. 

The Veteran contends that he is entitled to a compensable rating for his third toe disability based on pain and loss of motion. The medical evidence reflects that he experiences no loss of flexion or extension of the affected digit. Further, the Board finds the Veteran's statements as to his injury and symptoms not credible. His testimony as to how the injury occurred plainly contradicts his service treatment records and statements to a 2008 examiner. Further, he informed the 2008 examiner that his toe disability did not affect his ability to work, but testified that toe pain occasionally required him to miss work. His testimony at the 2011 hearing was also internally inconsistent as to where, and how frequently, he sought treatment for his toe; those statements are further contradicted by other evidence of record. Based on the inconsistencies in the Veteran's statements, the Board finds them of little probative value. Caluza, 7 Vet. App. at 511-512; and see Madden, 125 F.3d 1447. He is not credible in his descriptions of his injury and its symptoms and effects on his employment.

As noted above, the Veteran's toe disability is rated under Code 8525 for paralysis of the posterior tibial nerve. However, the record does not reflect that the Veteran experiences any paralysis of that nerve, or any other nerve affecting the toes. As stated in the May 2008 rating decision, his particular toe disability is not described in the rating schedule. However, the disability ratings of Code 8525 and the other codes pertinent to foot and toe disabilities may be assigned for neuritis or neuralgia. "Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes." Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  "Neuralgia is acute paroxysmal pain radiating along the course of one or more nerves usu[ally] without demonstrable changes in the nerve structure." Horowitz v. Brown, 5 Vet. App. 217, 224 (1993). The Veteran has not been diagnosed with either neuritis or neuralgia. The medical evidence reflects a diagnosis of paresthesia with flare-ups, but no paralysis, wasting, or disappearance of reflexes.

Regardless, the rating schedule specifies that only neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and (italics added for emphasis) constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. As the Veteran does not experience muscle atrophy or constant (italics added for emphasis) pain, an evaluation based on neuritis is not applicable. However, the rating schedule also dictates that neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124a. The Veteran has complained of a dullness or numbness of his toe that flares up to a burning pain. Although his complaints are similar to the description of neuralgia, the codes used for rating peripheral nervous disabilities apply to disabilities affecting portions of the foot or multiple toes, not a single digit. 

As the Veteran experiences numbness and pain in a single digit, the Board finds the amputation rating codes more applicable to his claim. These are the only rating codes that provide disability evaluations for single toes. Code 5172 applies when there is amputation of one (1) or two (2) toes, other than the great toe. A 20 percent rating is appropriate when the metatarsal head has been removed and a non-compensable rating is appropriate when the metatarsal head is not involved. 38 C.F.R. § 4.71a , Diagnostic Code 5172 (2011). As the Veteran's toe was injured at the top, near the nail bed, and he has reported symptoms in the toe rather than extending into his foot, the Board finds a rating comparable to an amputation not involving the metatarsal head to be most appropriate for his disability. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Id.

Under Code 5172, a non-compensable rating is appropriate for complete loss of a non-great toe without metatarsal involvement. The Veteran has contended that he is entitled to a compensable rating based on impairment from pain and the 2008 examiner noted that he experiences painful flare-ups. The Court has recently clarified that functional loss caused by pain must be rated at the same level as functional loss caused by physical disability, but that holding was particular to evaluations of joint disabilities. See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1991). The Veteran experiences loss of sensation based on nerve disability rather than loss of motion based on joint disability. He was granted service connection for a sensory and nervous disability of his toe. The Board finds that a rating of amputation by analogy more than compensates him for constant numbness, with flares of pain, in a single non-great toe.
 
An initial compensable evaluation for numbness with pain of the third left toe is denied. The preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Other considerations

The Board has also considered whether either issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record does not reflect that the manifestations of the disabilities are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Regardless, the evidence does not reflect that the Veteran experiences frequent hospitalization or marked interference with his work. Although he has contended that his toe disability interferes with his ability to work, the Board has found him not credible in his contentions. Further, any such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). On these bases, the Board has concluded that referral of either matter for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial 10 percent disability rating for a right fourth finger disability is granted.

Entitlement to an initial compensable evaluation for a left third toe disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


